Case 2:12-cv-04460-GRB-AYS Document 112 Filed 09/24/20 Page 1 of 4 PageID #: 4692




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ---------------------------------------------------------X
  JAMES V. NAPLES and JAMES C. NAPLES,

                                     Plaintiffs,

          -against-                                              ORDER

  PHILIP STEFANELLI, JOSEPH PARISI,                              CV 12-4460 (GRB) (AYS)
  DAVID PARISI, ENVIRONMENTAL
  SERVICES, INC., and COUNTY OF
  SUFFOLK,

                                      Defendant.
  ---------------------------------------------------------X
  SHIELDS, ANNE Y., United States Magistrate Judge:

          Before the Court is Plaintiffs’ motion to reopen discovery and to compel Defendants to

  produce any and all records of the Suffolk County Police Department Office of Internal Affairs

  related to Defendants Philip Stefanelli (“Stefanelli”), Joseph Parisi, David Parisi, and/or

  Environmental Servies, Inc. (“ESI”), based upon the recent repeal of Section 50-a of the New

  York Civil Rights Law (“Section 50-a”). If their motion is granted, Plaintiffs also seek to take

  the deposition of an Officer of the Suffolk County Police Department Office of Internal Affairs

  with knowledge of the investigation of Stefanelli filed by or on behalf of Plaintiffs. Stefanelli,

  the Parisis and ESI all oppose the motion. Defendant Suffolk County has not filed any

  opposition.

          The facts of this long-pending action are presumed and will not be repeated here. The

  only causes of action that remain pending are Plaintiffs’ claims for false arrest, illegal search,

  and municipal liability, all brought pursuant to 42 U.S.C. Section 1983. Discovery in this action

  closed on December 5, 2019. The parties were in the process of briefing summary judgment

  motions before the District Court when Plaintiffs requested leave to move to reopen discovery in

                                                          1
Case 2:12-cv-04460-GRB-AYS Document 112 Filed 09/24/20 Page 2 of 4 PageID #: 4693




  June 2020, based on the recent repeal of Section 50-a. This Court granted Plaintiffs leave to

  make their motion and formal briefing ensued. For the reasons set forth below, Plaintiffs’

  motion is denied.

         As Plaintiffs state in their memoranda of law, the discovery presently sought was

  previously requested via demands made in both 2018 and 2019. (Pl. Mem. of Law 8.) At those

  times, Defendants objected to production on the grounds of Section 50-a. (Id.) However, prior

  to the instant motion – made six months after the close of discovery and on the eve of dispositive

  motion practice – Plaintiffs never moved to compel production of the documents sought. In view

  of these facts, Plaintiffs have failed to demonstrate good cause to reopen discovery.

         “Where, as here, a scheduling order has been entered by the Court . . . the court-ordered

  schedule ‘may be modified only for good cause and with the judge’s consent.’” Baburam v.

  Federal Express Corp., 318 F.R.D. 5, 7 (E.D.N.Y. 2016) (quoting Fed. R. Civ. P. 16(b)(4)). The

  burden to establish good cause lies with the movant. See Parker v. Columbia Pictures Indus.,

  2014 F.3d 326, 340 (2d Cir. 2000). “Whether good cause exists turns on the diligence of the

  moving party.” Baburam, 318 F.R.D. at 8 (quoting Holmes v. Grubman, 568 F.3d 329, 335 (2d

  Cir. 2009)) (additional citation omitted). Plaintiffs herein have wholly failed to meet their

  burden.

         Plaintiffs argue that the repeal of Section 50-a “makes the documents requested available

  to Plaintiff[s] for the first time – after discovery was closed.” (Id. at 11.) Put simply, Plaintiffs

  are wrong.

         In federal civil rights cases, issues of privilege are governed by federal, not state, law.

  See King v. Conde, 121 F.R.D. 180, 187 (E.D.N.Y. 1988). Under federal law, there is no

  confidentiality privilege afforded to police records as there is under New York Civil Rights Law



                                                     2
Case 2:12-cv-04460-GRB-AYS Document 112 Filed 09/24/20 Page 3 of 4 PageID #: 4694




  Section 50-a. See id. In fact, “[i]n the context of a civil rights action asserted against police

  officers, no federal rule prohibits discovery of police personnel documents.” McKenna v. Inc.

  Vill. Of Northport, No. 06 CV 2895, 2007 WL 2071603, at *7 (E.D.N.Y. July 13, 2007) (citing

  King, 121 F.R.D. at 187). Accordingly, where a defendant asserts Section 50-a as a privilege

  against production, a court “must balance the interests favoring and opposing confidentiality in

  the discovery phase of the litigation.” King, 121 F.R.D. at 187.

         Here, Plaintiffs never moved to compel the documents they seek during the “discovery

  phase of the litigation.” Id. The repeal of Section 50-a by the New York Legislature in June

  2020 does nothing to change this fact. Section 50-a was not a complete bar to Plaintiffs’ access

  to the documents they seek. Had they made a motion to compel, the Court would have engaged

  in the balancing test set forth in King v. Conde, 121 F.R.D. 180 (E.D.N.Y. 1988), and

  determined whether to order production of the documents. However, the Court was never asked

  to make any such determination.

         Plaintiffs’ request to reopen discovery and compel disclosure of the documents withheld

  on the basis of Section 50-a is now untimely. Discovery closed in December 2019, and the

  parties are in the process of briefing summary judgment motions. Reopening discovery at this

  late juncture would be prejudicial to Defendants, particularly in light of the fact that Plaintiffs

  could have sought to compel disclosure of the requested documents at any point prior to the close

  of discovery. They chose not to do so. The repeal of Section 50-a has no bearing in this case and

  is irrelevant to the fact that Plaintiffs simply failed to a make a motion to compel when they had

  the opportunity to do so. The Court will not permit Plaintiffs to attempt to correct that mistake

  now.




                                                    3
Case 2:12-cv-04460-GRB-AYS Document 112 Filed 09/24/20 Page 4 of 4 PageID #: 4695




          Based on the foregoing, Plaintiffs’ motion to reopen discovery and to compel is denied in

  its entirety.



  SO ORDERED.

  Dated: Central Islip, New York
         September 24, 2020
                                                              /s/ Anne Y. Shields
                                                              ANNE Y. SHIELDS
                                                              United States Magistrate Judge




                                                  4
